     Case 2:17-cv-02584-MCE-CKD Document 26 Filed 04/29/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    STEVEN DAVID MICHOFF,                               No. 2:17-cv-02584-MCE-CKD
12                        Plaintiff,
13            v.                                          FINDINGS AND RECOMMENDATIONS
14    COBURN, et al.,
15                        Defendants.
16

17           By an order filed February 21, 2010, this court ordered plaintiff to complete and return to

18   the court, within sixty days, the USM-285 form necessary to effect service on defendant

19   Ragusano. That time period has since passed, and plaintiff has not responded in any way to the

20   court’s order.

21           Accordingly, IT IS HEREBY RECOMMENDED that defendant Ragusano be dismissed

22   from this action without prejudice. See Fed. R. Civ. P. 41(b). This action will proceed against

23   the remaining defendants who have been properly served.

24           These findings and recommendations will be submitted to the United States District Judge

25   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within thirty days after

26   being served with these findings and recommendations, plaintiff may file written objections with

27   the court. The document should be captioned “Objections to Findings and Recommendations.”

28   Plaintiff is advised that failure to file objections within the specified time
                                                         1
     Case 2:17-cv-02584-MCE-CKD Document 26 Filed 04/29/20 Page 2 of 2

 1   may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th

 2   Cir. 1991).

 3   Dated: April 29, 2020
                                                     _____________________________________
 4
                                                     CAROLYN K. DELANEY
 5                                                   UNITED STATES MAGISTRATE JUDGE

 6

 7

 8

 9

10

11

12   12/mic2584.fusm.docx

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
